DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-4 of U.S. Application No. 16/1224,048 filed on 12/18/2018 have been examined.
The amendment filed on 02/26/2021 has been entered and fully considered.
Claim 1 has been amended.
Claim 3 has been canceled.
Claims 5-6 have been newly added. 
Claims 1-2 and 4-6 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-2 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-2 have been withdrawn.


Allowable Subject Matter
Claims 1-2 and 4-6 are allowed over the prior art of record.
The closest prior art of record is Hokoi [USPGPub 2015/0352962], hereinafter referred to as Hokoi and Ando et al. [USPGPub 2009/0159351], hereinafter referred to as Ando.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the sequential shift operation comprises an operation of changing the braking torque in the accelerator-off state into a stage corresponding to one of a plurality of virtual speeds by an upshift instruction or a downshift instruction, the control device reduces a required braking torque at a higher speed to be lower than the required braking torque at a lower speed, and at the sequential position selected by the driver in the accelerator-off state and in the CD mode as the drive mode, when the required braking torque based on the driver's sequential shift operation is larger than an upper limit of the range of the braking torque selectable in the CD mode as the drive mode, the control device upshifts the speed, irrespective of the driver's sequential shift operation.
As per claim 5, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein at the sequential position selected by the driver in the accelerator-off state and in the CD mode as the drive mode, when a required braking torque based on the driver's sequential shift operation is larger than an upper limit of the range of the braking 
Claims 2 and 4 depend from claim 1 and claim 6 depends on claim 5 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662